Honorable Roy Blake Chairman Administration Committee Texas State Senate P.O. Box 12068 Austin, Texas 78711
Re: Authority of the State Preservation Board to solicit and accept gifts, money and items of value
Dear Senator Blake:
You ask whether the State Preservation Board has the authority to solicit and accept gifts, money, and items of value from private donors for the purpose of assisting in the restoration of the State Capitol. We conclude that the board has such authority.
In 1983, the legislature established the State Preservation Board to "preserve, maintain, and restore" the State Capitol, its contents, and its grounds. V.T.C.S. art. 6145-14 [hereinafter the act], § 1. The board is empowered by section 4 of the act to employ an architect, who is in turn empowered by section 6 to employ a curator. Section 6 of the act sets forth the duties of the architect and the curator and provides in part:
  (a) The architect of the Capitol shall: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  (2) develop for approval by the board a master plan with a projection of at least 20 years concerning the maintenance, preservation, restoration, and modification of the buildings, their contends, and their grounds, including a plan to restore the buildings to their original architecture; . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  (5) develop a program to purchase or accept by donation, permanent loan, or outside funding items necessary to implement the master plan; . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  (8) employ a curator of the Capitol who shall assist in matters dealing with the preservation of historic materials and who must be a person with a minimum of a master's degree and four years' experience in historic collections administration with a specialization in the material culture of this state.
  (b) The curator of the Capitol shall: . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
  (2) develop a program to purchase or accept by donation, permanent loan, or outside funding items of historical significance that were at one time in the buildings. . . . (Emphasis added).
Section 8 of the act confers authority on the board to develop programs to solicit gifts and money and sets forth the following:
  Sec. 8. (a) The board shall develop plans and programs to solicit gifts, money, and items of value.
  (b) The board may solicit gifts and money or items of value from private persons, foundations, or organizations.
  (c) All property provided by private persons, foundations, or organizations and all money donated to the board become the property of the state and are under the control of the board.
  (d) This section does not apply to temporary exhibits or property of a person having an office in the Capitol.
  (e) The board shall use gifts of money made to the board for the purpose specified by the grantor, if any.
The act clearly empowers the board to solicit gifts; your question arises because the act fails to state explicitly that the board may accept gifts.
In order that a state agency may accept a gift, it first must be authorized by law to do so; absent such authority, it may not accept gifts or donations. Attorney General Opinions H-1309,H-1180 (1978); 0-4681 (1942). The legislature has explicitly conferred such authority on several state agencies. See e.g., V.T.C.S. arts. 4413d-1 (Office of State-Federal Relations); 4413(32f) (Texas Closeup Board); 4413(35) (Commission on Fire Protection Personnel Standards and Education); 4413(44) (Governor's Commission on Physical Fitness); 4413(47d) (Texas National Research Laboratory Commission); 4413(49) (Criminal Justice Policy Council; Criminal Justice Coordinating Council); 4413(51) (Interagency Council on Sex Offender Treatment). In each instance cited above, the relevant state agency was given explicit authority to accept gifts.
The primary consideration in construing a statute is giving effect to legislative intent. Minton v. Frank, 545 S.W.2d 442
(Tex. 1976); Calvert v. British-American Oil Producing Co.,397 S.W.2d 839 (Tex. 1965). The intention of the legislature should be determined by examining the entire act rather than isolated portions of the act. City of Houston v. Morgan Guaranty International Bank, 666 S.W.2d 524 (Tex.App.-Houston [1st Dist.] 1983, writ ref'd n.r.e.). Read as a whole, article 6145-14, V.T.C.S., clearly contemplates that the board possesses the authority to accept gifts or donations.
Section 6 of the act confers authority on the architect and the curator to develop a program to accept gifts. Section 8 confers like authority on the board. Additionally, section 8 explicitly confers authority on the board to "solicit" gifts and money. Generally, administrative agencies have by implication such powers as are necessary to effectuate the objectives of those powers expressly granted to them. City of Corpus Christi v. Public Utility Commission, 572 S.W.2d 290 (Tex. 1978); State v. Jackson, 376 S.W.2d 341 (Tex. 1964). We conclude that implicit in the board's power to "solicit" is the power to accept gifts. "Solicit" has been defined to mean to approach for something; to ask for the purpose of receiving; to endeavor to obtain by asking; to importune or implore for the purpose of obtaining; to awake or incite to action by acts or conduct intended to and calculated to incite the giving.
People ex rel. Friedman v. Framer, 139 N.Y.S.2d 331, 337
(N.Y.App.Term 1954); see also People v. McCormack, 169 N.Y.S.2d 139,142 (N.Y.App.Term 1957); Schmid v. Langenberg,526 S.W.2d 940, 944 (Mo.App. 1975). It would make no sense for the legislature to empower the board to "solicit" gifts but then not empower the board to accept a gift when the solicitation is successful. We will not construe a statute so as to ascribe to the legislature an unreasonable result if the statute is reasonably susceptible of a construction that will not accomplish such a result. Anderson v. Penix, 161 S.W.2d 455 (Tex. 1942); Trimmier v. Carlton, 296 S.W. 1070 (Tex. 1927). Accordingly, we conclude that the State Preservation Board is empowered to solicit and accept gifts, money, and items of value in furtherance of its statutory duties.
 SUMMARY
The State Preservation Board is empowered to solicit and accept gifts, money, and items of value in furtherance of its statutory duty.
Very truly yours,
  Jim Mattox Attorney General of Texas
  Jack Hightower First Assistant Attorney General
  Mary Keller Executive Assistant Attorney General
  Judge Zollie Steakley Special Assistant Attorney General
  Rick Gilpin Chairman Opinion Committee
  Prepared by Jim Moellinger Assistant Attorney General